IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40699
                          Conference Calendar



SHELTON PAUL RANDLE,

                                           Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-289
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Shelton Paul Randle, federal prisoner # 04786-078, appeals

the district court’s dismissal of his petition brought pursuant

to 28 U.S.C. § 2241 wherein he sought to challenge the enhanced

sentence he received after being convicted of possession with the

intent to distribute a controlled substance.    He argues that

because he is precluded by the statute of limitations from filing

a motion pursuant to 28 U.S.C. § 2255, the district court erred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40699
                                  -2-

when it determined that he had not demonstrated that the remedy

provided for under 28 U.S.C. § 2255 was inadequate.     He argues

that he therefore should be allowed to proceed under 28 U.S.C.

§ 2241.   We review the district court’s findings of fact for

clear error and issues of law de novo.      See Moody v. Johnson, 139

F.3d 477, 480 (5th Cir. 1998).

     A 28 U.S.C. § 2241 petition attacking a federally imposed

sentence may be considered if the petitioner establishes that the

remedy under 28 U.S.C. § 2255 is inadequate or ineffective to

test the legality of his detention.     Tolliver v. Dobre, 211 F.3d

876, 877 (5th Cir. 2000).     The burden of demonstrating the

inadequacy of the 28 U.S.C. § 2255 remedy rests with the

petitioner.    Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.

2001).    In order to meet his burden, Randle must have shown that

his claim (1) was based on a retroactively applicable Supreme

Court decision which established that he may have been convicted

of a nonexistent offense, and (2) was foreclosed by circuit law

at the time when the claim could have been raised at trial, on

appeal, or a first 28 U.S.C. § 2255 motion.     See Henderson v.

Haro, 282 F.3d 862, 863 (5th Cir. 2002).     The inability to meet

these requirements does not render 28 U.S.C. § 2255 inadequate or

ineffective.    Id.   Moreover, 28 U.S.C. § 2255 is not inadequate

merely because a prisoner is unable to meet the requirements for

bringing a 28 U.S.C. § 2255 motion set forth in the AEDPA.      See

Tolliver, 211 F.3d at 877 (petitioner attempting to circumvent
                          No. 01-40699
                               -3-

the restriction on filing successive 28 U.S.C. § 2255 motions).

Thus, the fact that Randle is barred under the statute of

limitations from bringing his motion under 28 U.S.C. § 2255 does

not render the 28 U.S.C. § 2255 remedy inadequate.   See id.   The

judgment of the district court is AFFIRMED.